Citation Nr: 0413788	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  03-22 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
claimed as secondary to Agent Orange exposure.

2.  Entitlement to an increased evaluation for residuals of 
left knee fracture, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel



INTRODUCTION

The veteran had active service from June 1963 to June 1967, 
and from October 1972 to May 1974

Initially, the Board of Veterans' Appeals (Board) notes that 
in an October 1999 rating decision, the regional office (RO) 
denied the veteran's claim for service connection for a skin 
disorder as due to Agent Orange on the basis that it was not 
a well-grounded claim.  This concept was later eliminated by 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002) (VCAA), which was 
enacted on November 9, 2000, and the VCAA provided for the 
re-adjudication of any claim denied as not being a well-
grounded claim after July 14, 1999.  VCAA, 38 U.S.C.A. 
§ 5107.  Based on this provision of the law, in a November 
2001 rating decision, the RO denied entitlement to service 
connection for a skin disorder as due to herbicide exposure 
based on the substantive merits of the claim.  The veteran 
has perfected an appeal of that decision.

However, the Board further notes that it has determined that 
the issue of entitlement to service connection for a skin 
disorder, claimed as secondary to Agent Orange exposure, will 
be remanded for further evidentiary development.  This will 
be addressed more fully in the Remand portion of this 
decision.


FINDING OF FACT

The veteran's residuals of left knee fracture are manifested 
by symptoms in an unexceptional disability picture that 
approximate symptoms analogous to tibial impairment with 
slight knee or ankle disability.






CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of left knee fracture have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5262 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

At the outset, the Board notes that this matter has already 
been developed pursuant to the guidelines established in the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. § 5102, 
5103, 5103A, 5107 (West 2002) (VCAA).  In this regard, the 
veteran has been furnished with comprehensive Department of 
Veterans Affairs (VA) examinations and there are VA treatment 
records that further permit the Board to properly assess the 
nature and extent of the veteran's service-connected left 
knee disability.  In addition, prior to the initial denial of 
the veteran's claim for increased rating in November 2001, 
the veteran was advised in a letter dated in August 2001 of 
the evidence necessary to warrant an increased rating for the 
veteran's service-connected disability, that the VA would 
obtain medical treatment records identified by the veteran 
and afford the veteran a VA examination at its discretion, 
and requesting that the veteran provide any additional 
evidence to support his claim.  Thus, very early in the 
claim, the Board finds that the veteran was sufficiently 
notified of the type of evidence he needed to submit in 
support of his claim, the obligations of VA and the veteran 
in obtaining that evidence, and that the veteran could 
produce any pertinent evidence in support of his claim.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  The claims file further 
reflects that a similarly sufficient VCAA notice letter was 
subsequently provided by the RO to the veteran in July 2003.

Moreover, the RO set forth all of the VCAA guidelines and 
applicable laws and regulations in the July 2003 statement of 
the case, and there is no indication that there are any 
outstanding pertinent documents or records that have not 
already been obtained or that are not adequately addressed in 
documents contained in the record.  The Board further notes 
that in a July 2003 statement in support of his claim, the 
veteran specifically indicated that he had no further 
evidence to submit other than the VA treatment records.  

Therefore, based on all of the foregoing, the Board finds 
that the notice and development provisions of the VCAA have 
been complied with and that remand for further notice and/or 
development would be an unnecessary waste of appellate time 
and resources.

The history of the veteran's left knee disability shows that 
service connection was originally granted by a rating 
decision in September 1967, with a noncompensable rating 
assigned for residuals of fracture of the left knee.  It was 
noted that the veteran had sustained a comminuted fracture of 
the left patella due to an injury in service in October 1963.

Thereafter, a May 1999 rating decision increased the rating 
for the veteran's left knee disability to 10 percent, 
effective from December 1998, with the RO assigning a 10 
percent evaluation by analogy under 38 C.F.R. § 4.71a, 
Diagnostic Code 5262 (2003), which related to malunion of the 
tibia and fibula with slight knee or ankle disability.

VA outpatient records from February 2001 reflect complaints 
of lower left leg pain associated with low back pain.

VA joints examination in September 2001 revealed that the 
veteran reported recent increased limping and pain in 
carrying out activities in his occupation that involved 
pulling outdoor cable for construction sites.  All extended 
activity reportedly increased pain and episodes of sharp pain 
caused a giving way at the rate of once a week.  The veteran 
would use a cane with exacerbations.  Physical examination 
revealed that the veteran's gait was mildly antalgic to the 
left, but that there was no swelling or tenderness of the 
left knee.  The range of motion of the knee was also noted to 
be normal from 0 to 140 degrees, there was no instability, 
and medial and collateral ligaments were intact.  There was 
also good muscle development of the left quadriceps.  The 
diagnosis was history of fracture of the left patella, normal 
X-ray with symptoms of degenerative joint disease (DJD) 
involving chronic pain and giving way.  The VA examiner 
commented that it was possible for some degree of DJD to be 
present in spite of normal films, but did not state this with 
any degree of medical certainty.  

VA outpatient records for the period of September 2001 to 
January 2003 reflect periodic complaints of radiating lower 
extremity pain in association with lower back complaints.  In 
September 2002, the veteran's complaints included left knee 
pain, but no diagnosis was provided with respect to the 
veteran's left knee.

VA joints examination in May 2003 revealed that this examiner 
was requested to render an opinion regarding whether the 
veteran's left knee disorder was causally related to back, 
right leg, and/or hip disorders.  The veteran indicated that 
his left leg had continued to bother him through life and 
that he had episodes of sharp pain where he was unable to 
sustain his weight and would fall.  This reportedly happened 
particularly when he put weight on the left leg in a flexed 
position.  In climbing ladders, he would lead with the right.  
There were episodes of pain, weakness because of pain, 
fatigability, and lack of endurance.  He denied stiffness, 
swelling, heat, or redness.  The intensity of the pain was at 
best 2/10, and at worst 10/10 when he fell with a stabbing 
pain under the kneecap.  There was no treatment except pain 
medication, and the veteran noted flare-ups with excessive 
use at the rate of every two months with a duration of three 
to four months.  The veteran would use a cane during these 
episodes but denied the use of a brace.  He denied episodes 
of dislocation or subluxation.

The veteran further reported being limited in doing 
physically demanding work on his left side that affected him 
in his usual occupation and daily activities.  These 
activities included climbing ladders, carrying extra weight, 
and kneeling.  Several years earlier, he began to have 
discomfort in the low back and right buttock that radiated 
into the leg.  The veteran believed this pain was related to 
a limp when the left knee would hurt.  

Physical examination revealed a mild prominence distal to the 
left patella, confirmed by diameter measurements across the 
knee of 39 centimeters on the left and 37 on the right, and 
35 and 34, respectively, just distal to the patella.  The 
range of motion was noted to be completely normal, with knee 
extension of 0 degrees bilaterally, and the veteran being 
able to achieve 95 degrees flexion on the left pain free and 
with pain, 110 degrees.  Right flexion was pain free to 110 
degrees and continued to 130 passively with only a complaint 
of stretch in the anterior thigh.  X-rays of the left knee 
were interpreted to reveal a stepoff of the posterior 
patellar cortex consistent with old fracture and a very tiny 
spur arising from the posterior/superior corner of the left 
patella.  

The overall assessment of this examiner included patellar 
fracture with residual edema, crepitus with passive range of 
motion, osteoarthritis of the left patella, and no 
instability either medial-lateral or anterior-posterior.  The 
examiner commented that the veteran's limp was severe enough 
for the use of a cane and resulted in excessive use of the 
right side, and concluded that increased manifestations of 
musculoskeletal pain in the back and buttock were 
approximately due to the service-connected left knee 
disability.


II.  Rating Criteria and Analysis

The Board first notes that the veteran's residuals of left 
knee fracture are currently rated as 10 percent disabling 
under the criteria for malunion of the tibia and fibula with 
slight knee or ankle disability found in 38 C.F.R. § 4.71a, 
Diagnostic Code 5262 (2003).  While there was and continues 
to be no evidence of malunion of the tibia and fibula, the 
Board notes that the RO utilized this criteria by analogy in 
an effort to compensate the veteran for his left knee pain on 
motion in the face of little objective medical evidence in 
support of the veteran's subject complaints of pain.  
However, while the Board does not necessarily oppose the use 
of the criteria for the purpose of providing the veteran with 
a 10 percent rating, the Board finds the lack of objective 
evidence of malunion of the tibia and fibula does preclude 
entitlement to any higher rating under this diagnostic code.  
Thus, entitlement to a higher rating for the veteran's left 
knee disability will require consideration of other 
potentially applicable rating criteria.

The Board further notes that while the RO did not consider 
left knee arthritis as a basis for an increased or separate 
rating on the inaccurate premise that there was no diagnosis 
of DJD established by X-ray findings (the Board finds that 
the May 2003 VA joints examiner did provide a diagnosis of 
osteoarthritis of the left knee based on X-ray findings), as 
there has been no formal adjudication that DJD is secondary 
to the veteran's service-connected left knee disability, the 
Board finds that it may not currently consider whether the 
veteran's left knee arthritis warrants either a higher or 
separate compensable rating.  The Board would further point 
out, however, that degenerative arthritis, including post-
traumatic arthritis, which is established by X-ray findings 
will be rated based on limitation of motion of the specific 
joint involved pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003 and 5010 (2003), and limitation of motion of the 
knee joint is rated under 38 C.F.R. § 4.71a, Diagnostic Codes 
5260, 5261 (2003), based upon limitation in flexion and/or 
extension which do not provide any basis for a compensable 
rating (the most recent examination revealed 95 degrees of 
pain-free motion of the left knee).  Consequently, even if 
the Board were to find that DJD was another residual of the 
veteran's service-connected left knee disability, this would 
not provide a basis for a higher rating.  

The Board further observes that it would also not provide a 
basis for a separate compensable rating under Diagnostic Code 
5003 because to do so based on the same symptoms of pain 
based on noncompensable limitation of motion would be to 
evaluate the same symptoms for a particular disability under 
more than one diagnostic code.  Estaban v. Brown, 6 Vet. 
App. 259, 261-62 (1994).  

Similarly, the Board finds that it is unable to base a higher 
rating for functional impairment based on pain or weakness 
under 38 C.F.R. §§ 4.40, 4.45, 4.59 (2003).  Since the 
evidence at no time is reflective of the type of limitation 
in flexion or extension that warrants a compensable 
evaluation under the applicable limitation of motion 
diagnostic codes, there is no additional motion loss that 
would justify a rating in excess of 10 percent for the 
veteran's residuals of left knee fracture.

The Board finds that 38 C.F.R. § 5257 (2003) would not serve 
as a basis for a rating in excess of 10 percent for the 
veteran's left knee disorder as there is no evidence of 
recurrent subluxation or lateral instability of the knee 
other than the veteran's own statements.  Although the 
veteran has consistently complained of left knee pain which 
periodically causes him to fall and affects his ability to do 
many daily activities, objective evaluations in both 
outpatient and examination settings disclose little, if any, 
clinical evidence of subluxation or lateral instability of 
the left knee.  As an example, while the veteran reported 
episodes of giving way at his VA examination in May 2003, 
range of pain-free motion was to 95 degrees, and there was no 
finding of instability medial-lateral or anterior-posterior.  
Plainly, the objective medical evidence fails to demonstrate 
moderate or severe impairment.  

The criteria for an assignment of an increased rating under 
38 C.F.R. § 4.71a, Diagnostic Codes 5256 and 5258 (2003) have 
not been met because there has been no finding or diagnosis 
of ankylosis of the left knee or cartilage dislocation.  

The Board also finds that a higher evaluation is not 
warranted under 38 C.F.R. § 3.321 (2003).  The Board cannot 
conclude that the disability picture as to the veteran's left 
knee disorder by itself is so unusual or exceptional, with 
such related factors as frequent hospitalization and marked 
interference with employment, as to prevent the use of the 
regular rating criteria.  38 C.F.R. § 3.321.  While the 
evidence of record does reflect chronic symptoms and periodic 
medical treatment for those symptoms, there has been no 
recent or frequent hospitalization for this disability.  In 
summary, the Board finds that the record does not indicate an 
exceptional or unusual disability picture so as to warrant an 
extraschedular rating.

Accordingly, the Board finds that the currently assigned 10 
percent evaluation contemplates all of the current functional 
disability of the left knee inhibiting the veteran's ability 
to work and that a higher rating for the disability in the 
left knee is not warranted.  



ORDER

Entitlement to a rating in excess of 10 percent for residuals 
of left knee fracture is denied.


REMAND

With respect to the veteran's claim for service connection 
for a skin disorder as secondary to Agent Orange exposure, 
the Board recognizes that the medical evidence in the claims 
file does not disclose a current diagnosis of the skin which 
is entitled to presumptive service connection under 38 C.F.R. 
§§ 3.307, 3.309 (2003).  However, the Board notes that 
medical evidence may otherwise justify a finding that a 
current skin disorder is related to service, either as a 
result of exposure to herbicides or otherwise.  In this 
regard, while the veteran has been placed on notice of the 
type of evidence needed to prevail in this claim and has not 
provided any such evidence, the record does reflect diagnoses 
of skin disorders, and there are multiple service medical 
record entries documenting the veteran's in-service treatment 
for cellulitis of the left ankle with blistering in June 
1963.  

Therefore, to the extent that certain skin disorders may have 
a causal relationship with an infection of the skin such as 
cellulitis, the Board finds that current disability and 
possibly relevant treatment in service requires that this 
issue be remanded for an examination and medical opinion as 
to whether any current skin disorder is at least as likely as 
not related to the symptoms that resulted in a diagnosis of 
cellulitis in June 1963.  The examiner should further opine 
as to whether it is at least as likely as not that any 
current disability was related to the veteran's exposure to 
Agent Orange during active service.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

Accordingly, this case is REMANDED for the following actions:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives is 
completed.  

2.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature and etiology of any skin 
disorder.  The claims file should be made 
available to the examiner for review in 
connection with the examination.  All 
indicated studies should be performed, 
and all findings reported in detail.  The 
examiner should be requested to state 
whether it is at least as likely as not 
that any current skin disorder is related 
to the symptoms that resulted in a 
diagnosis of cellulitis in June 1963.  
The examiner should further state whether 
it is at least as likely as not that any 
current skin disability was related to 
the veteran's exposure to Agent Orange 
during his active service.

3.  After pursuing any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the claim in light of 
the additional evidence.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be provided a supplemental statement of 
the case and given the opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999, hereafter "the Court") for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



